Title: From Thomas Jefferson to John F. Oliveira Fernandes, 4 January 1805
From: Jefferson, Thomas
To: Fernandes, John F. Oliveira


                  
                     Sir 
                     
                     Washington Jan. 4. 05.
                  
                  Mr. Newton having been so kind as to furnish me with a sample of your Port wine, and informed me that you have also some Bucellas, old, & of first quality, I presume to ask the favor of you to furnish me a quarter cask of each, to be forwarded in double cases to Richmond to the care of Gibson & Jefferson, merchants there. they will forward it to Monticello, where it will be wanting on my arrival there in March. I am not certain whether there be not some skill requisite in bottling Port. if so it would perhaps be better to have it bottled in Norfolk, where I believe there are persons who follow the business of bottling. the amount shall be remitted to you as soon as you shall be so good as to make it known to me. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               